


Exhibit 10.15
BRIGGS & STRATTON CORPORATION
2013 ANNUAL REPORT ON FORM 10-K
Amended and Restated Effective as of
August 14, 2013
KEY EMPLOYEE SAVINGS AND INVESTMENT PLAN





































































































--------------------------------------------------------------------------------




Table of Contents


 
 
Page
ARTICLE I
Participation In The Plan
 
1.1
Eligibility
2
 
 
 
ARTICLE II
Deferral Contributions
 
2.1
Manner of Electing Deferral Contributions With Respect to Regular Compensation
3
2.2
Manner of Electing Deferral Contributions With Respect to Total Bonus Payout
3
2.3
Discontinuance of Offset
4
2.4
Continued Effect of Elections
4
2.5
Prior Deferral Elections
5
2.6
401(k) Hardship
5
2.7
Crediting to Deferral Contributions Account
5
2.8
Full Vesting
5
 
 
 
ARTICLE III
Employer Contributions
6
3.1
Employee Matching Contributions Amount
6
3.2
Employer Two Percent Contributions
6
3.3
Employer Regular Contributions
6
3.4
Discretionary Contributions
7
3.5
Crediting to Employer Accounts
7
3.6
Full Vesting
7
 
 
 
ARTICLE IV
Interest
8
4.1
Crediting of Interest
8
4.2
Allocation to Measurement Funds
8
4.3
Reports to Participants
9
4.4
Grantor Trust Only
9
 
 
 
ARTICLE V
Distribution
10
5.1
Payment of Benefits
10
5.2
Payment Election
10
5.3
Delayed Distributions
11
5.4
Inclusion in Income Under Section 409A
12
5.5
Domestic Relations Order
12
5.6
De Minimis Amounts
12
 
 
 




















--------------------------------------------------------------------------------




Table of Contents
(continued)
 
 
Page
ARTICLE VI
Administration
14
6.1
In General
14
6.2
Committee Discretion
14
6.3
Committee Members' Conflict of Interest
14
6.4
Governing Law
15
6.5
Expenses
15
6.6
Minor or Incompetent Payees
15
6.7
Withholding
15
6.8
Indemnification
15
 
 
 
ARTICLE VII
Benefits Unfunded
16
 
 
 
ARTICLE VIII
Nonalienation of Benefits
17
 
 
 
ARTICLE IX
Claims Procedure
18
9.1
Claims
18
9.2
Timing of Notification of Claim Determination
18
9.3
Manner and Content of Notification of Claim Determination
18
9.4
Appeal Procedure
18
9.5
Timing of Notification of Claim Determination on Appeal
19
9.6
Manner and Content of Notification of Claim Determination on Appeal
19
9.7
Committee Discretion
19
 
 
 
ARTICLE X
Amendment and Termination
20
10.1
Amendment or Termination
20
 
 
 
ARTICLE XI
Miscellaneous
21
11.1
No Right to Continued Employment
21
11.2
Impact on Other Plans
21
11.3
Severability
21
11.4
Gender and Number
21
11.5
Evidence Conclusive
21
11.6
Status of Plan Under ERISA
22
11.7
Name and Address Changes
22
11.8
Special Rules for 2005-2007
22
 
 
 






















--------------------------------------------------------------------------------




Table of Contents
(continued)


 
 
Page
ARTICLE XII
Definitions
23
12.1
“Account”
23
12.2
“Affiliate”
23
12.3
“Beneficiary”
23
12.4
“Board”
24
12.5
“Code”
24
12.6
“Company”
24
12.7
“Committee”
24
12.8
“Compensation Limit”
24
12.9
“Effective Date”
24
12.10
“Employer”
24
12.11
“Fiscal Year”
24
12.12
“Measurement Funds”
24
12.13
“Participant”
24
12.14
“Performance Based Bonus”
24
12.15
“Plan”
25
12.16
“Plan Year”
25
12.17
“Qualified Savings Plan”
25
12.18
“Regular Compensation”
25
12.19
“Separation from Service”
25
12.20
“Total Bonus Payout”
28
12.21
“Valuation Date”
28
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------




INTRODUCTION
For periods prior to calendar year 2005, Briggs & Stratton Corporation has
maintained the Briggs & Stratton Corporation Key Employee Savings and Investment
Plan. Amounts deferred prior to January 1, 2005 (which were all fully vested
under Plan terms), including past and future earnings credited thereon, shall
remain subject to the terms of the Plan as previously in effect (the “Frozen
Plan”) but no further amounts shall be deferred under the Frozen Plan. All
deferrals to the Plan for periods on or after January 1, 2005 shall be governed
by the terms and provisions of this document. This document is intended to
comply with the provisions of Section 409A of the Internal Revenue Code and
shall be interpreted accordingly. If any provision or term of this document
would be prohibited by or inconsistent with the requirements of Section 409A of
the Code, then such provision or term shall be deemed to be reformed to comply
with Section 409A of the Code. This document describes how this Plan shall be
administered for periods after 2007. For periods after 2004 and prior to 2008,
it has been administered in good faith compliance with the provisions of Code
Section 409A.
Briggs & Stratton Corporation has amended and restated the Plan effective as of
August 14, 2013, to incorporate prior amendments relating to employer
contributions and to modify the timing of employer regular contributions, and to
make certain other clarifications. Amounts deferred prior to January 1, 2005,
including past and future earnings credited thereon, shall remain subject to the
terms of the Frozen Plan except that the new interest crediting provisions shall
apply to such amounts.
Capitalized terms shall have the meaning assigned to such terms in Article XII
of this Plan.

1

--------------------------------------------------------------------------------




ARTICLE I


Participation In The Plan




1.1    Eligibility.


Employees eligible to participate in the Plan are all Board elected officers and
such other key employees as are recommended by management and approved by the
Committee. Each person who was a Board elected officer on July 1, 1999 became a
Participant as of that date. Each other person who becomes a Board elected
officer shall become a Participant in the Plan on the date such person becomes a
Board elected officer. Such other key employees who are approved by the
Committee for participation shall become Participants on the date specified by
the Committee.


























































































    

2

--------------------------------------------------------------------------------




ARTICLE II


Deferral Contributions




2.1    Manner of Electing Deferral Contributions With Respect to Regular
Compensation.


(a)
Deferral Elections. Subject to the offset described in (b) below, a Participant
may elect to defer a specified percentage (not to exceed 75%) of his Regular
Compensation for services performed during a Plan Year by completing and filing
such forms as required by the Employer prior to the first day of the Plan Year.
A Participant's deferrals shall be taken at a uniform percentage rate from each
of his salary payments during the year. Compensation deferred shall be retained
by the Employer, credited to the Participant's Account pursuant to Section 2.7
and paid in accordance with the terms and conditions of the Plan. An employee
who is not already eligible to participate in any other deferred compensation
plan of the account balance type sponsored by the Employer or one of its
affiliates who becomes a Participant for the first time during a Plan Year (for
example, an employee designated to be a Participant by the Committee upon hire
or promotion) may within 30 days after the effective date of participation make
an election to defer a specified percentage of Regular Compensation to be paid
to him for services to be performed subsequent to the deferral election.



(b)
Notwithstanding any other provision of this Plan to the contrary, the amount of
a Participant's Regular Compensation which shall be deferred under (a) above
each payroll period shall be reduced and offset by a deemed deferral amount
equal to 6% of the Participant's Regular Compensation for the payroll period.





2.2    Manner of Electing Deferral Contributions With Respect to Total Bonus
Payout.


(a)
Bonus Payments. Subject to the offset described in (b) below, a Participant may
elect to defer a specified percentage (not to exceed 75%) of Total Bonus Payout
made to him during a Plan Year by completing and filing such forms as required
by the Employer. To the extent a Total Bonus Payout represents a payment of a
Performance Based Bonus, then to be effective the deferral election with respect
to such bonus must be filed with the Employer at least seven months prior to the
end of the period in which the bonus payment is earned. If a Total Bonus Payout
is not a Performance Based Bonus but is calculated on a Fiscal Year basis, then
to be effective the deferral election must be filed prior to the beginning of
the Fiscal Year during which the Participant first renders any services giving
rise to the payment of the bonus. If a Total Bonus Payout is not a Performance
Based Bonus and is not calculated on a Fiscal Year basis, then to be effective
the deferral election must be filed prior to the beginning of the first Plan
Year in which are performed any services for which such bonus is payable. An
employee who is not already eligible to participate in any other deferred
compensation plan of the account balance type sponsored by the Employer or one
of its affiliates who becomes a Participant for the first time during a Plan
Year (for example, an employee designated to be a Participant by the Committee
upon hire or promotion) may within 30 days after the effective date of
participation make an election to defer a specified percentage of Total Bonus
Payout for which the service period giving rise to the bonus has already begun
and, in such event, the election shall apply to the portion of bonus
compensation equal to the Total Bonus Payout to be paid to the Participant with
respect to that service period multiplied by a fraction of which the numerator
is the number of days remaining in the service period and the denominator is the
total number of days in the service period.



(b)
Notwithstanding any other provision of this Plan to the contrary, the amount of
a Participant's Total Bonus Payout which shall be deferred under (a) above shall
be reduced and offset by an amount by a deemed deferral amount equal to 6% of
the Participant's Total Bonus Payout during the Plan Year.




3

--------------------------------------------------------------------------------




2.3    Discontinuance of Offset.


The offsets to a Participant's deferral under Sections 2.1(b) and 2.2(b) shall
be discontinued during a Plan Year after the total amount of the offsets made
under each of Sections 2.1(b) and 2.2(b) in the aggregate for the Plan Year
equals 6% of the dollar limit described in Internal Revenue Code Section
401(a)(7) ($245,000 in 2011, adjusted for cost of living increases).
2.4    Continued Effect of Elections.


(a)
Salary Payments. A Participant's deferral election with respect to a Plan Year
under Section 2.1 shall be irrevocable after the last date upon which it may be
filed pursuant to Section 2.1 and shall continue in effect each subsequent Plan
Year until prospectively revoked or amended in writing. For a revocation or
amendment to be effective with respect to salary payments during a Plan Year, it
must be filed by the last date for which an effective deferral election is
permitted to be filed with respect to those salary payments under Section
2.2(a).



(b)
Bonus Payments. A Participant's deferral election under Section 2.2 with respect
to a bonus shall be irrevocable after the last date upon which it may be filed
pursuant to Section 2.2 and shall continue in effect with respect to bonuses
earned in subsequent performance periods until prospectively revoked or amended
in writing. For a revocation or amendment to be effective for any bonus payment,
it must be filed by the last date for which an effective deferral election is
permitted to be filed with respect to that bonus payment under Section 2.2.


4

--------------------------------------------------------------------------------






2.5    Prior Deferral Elections.


Any deferral election made prior to calendar year 2005 under the Frozen Plan
shall be treated as a deferral election described in Section 2.1 and/or Section
2.2, as the case may be, and shall continue in effect until modified as
described in Section 2.4 above.
2.6    401(k) Hardship.


Any deferral elections in effect under this Article III shall be cancelled as
required due to a hardship distribution described in IRS Regulation Section
1.401(k)-1(d)(3) or any successor thereto. To resume deferrals after the
required suspension period, a Participant must make an election satisfying the
provisions of Section 2.2(a) and/or (b), as the case may be, as those provisions
apply to someone who is already a Participant in the Plan.
2.7    Crediting to Deferral Contributions Account.


Amounts equal to the amounts of compensation deferred under Section 2.1 and/or
Section 2.2 will be credited to the Participant's Deferral Contributions Account
under the Plan as of the last day of the calendar month in which such amounts
would have been paid to the Participant but for the Participant's deferral
election.
2.8    Full Vesting.


A Participant shall always have a fully vested interest in his Deferral
Contributions Account.

























5

--------------------------------------------------------------------------------




ARTICLE III


Employer Contributions




3.1    Employer Matching Contributions Amount.


(a)     For each pay period during which the full offset under Section 2.1 or
2.2 applies, the Employer shall credit to each Participant’s Employer Matching
Contribution Account an amount equal to the lesser of 50% of the Participant's
Deferral Contributions under Section 2.1 and 2.2 above for such pay period or
(ii) 4.0% of the Regular Compensation and Total Bonus Payout for such pay period
in excess of the prorated Compensation Limit. 
(b)        For each pay period during which the offset under Section 2.1 or 2.2
does not apply, the Employer shall credit to each Participant’s Employer
Matching Contribution Account an amount equal to the lesser (a) 100% of the
Participant's deferral contributions under Sections 2.1 and 2.2. above up to 2%
of Regular Compensation and Total Bonus Payout and (b) 50% of the Participant's
Deferral Contributions under Sections 2.1 and 2.2 above for such pay period in
excess of 1% of Regular Compensation and Total Bonus Payout but not in excess of
6% of Regular Compensation and Total Bonus Payout or (ii) 4.0% of the Regular
Compensation and Total Bonus Payout for such pay period. 
(c)        For the pay period during a Plan Year in which the offset under
Section 2.1 or 2.2 is discontinued, the Employer Matching Contribution formula
set forth in (b) above shall apply except that the Participant's actual
deferrals under the Qualified Savings Plan shall be aggregated with the
Participant's deferral contributions under Sections 2.1 and 2.2 for purposes of
determining the extent to which deferral contributions under this Plan are
matched at the 100% rate.
3.2    Employer Three Percent Contributions.


Employer shall make a Three Percent Contribution for each Plan Year commencing
on and after January 1, 2014 for a Participant who is eligible to receive a 3%
Company Nonelective Contribution under the Qualified Savings Plan for such Plan
Year (generally, a Participant who was never eligible to participate in the
Briggs & Stratton Corporation Retirement Plan or whose benefits under the
Qualified Savings Plan were frozen and who is employed by the Employer on the
last day of the Plan Year).  The amount of such contribution shall be equal to
three  percent of excess of the Participant’s Regular Compensation and Total
Bonus Payout over  the Compensation Limit.  The Employer may make such
contribution annually or more frequently.  For Plan Years commencing prior
to January 1, 2014, the Company Nonelective Contribution under this Section was
2%.
3.3    Employer Regular Contributions.


Beginning with the Plan Year a Participant who is not eligible to accrue
benefits under the Briggs & Stratton Retirement Plan is first elected by the
Board as an officer, the Employer shall make a Regular Contribution for the
Participant for each Plan Year if the Participant remains an employee of the
Employer on the last day of the Plan Year in an amount equal to (i) the
Specified Percentage multiplied times (ii) the sum of the Participant's Regular
Compensation for services performed during the Plan Year plus the Total Bonus
Payout made to him during the Plan Year. Notwithstanding the foregoing, for Plan
Years commencing on and after January 1, 2014, the Employer may make such
Regular Contribution on a payroll basis and the requirements that the
Participant remain an employee of the Employer on the last day of the Plan Year
is eliminated.
The “Specified Percentage” shall be a function of the number of years such
individual has served the Employer as an officer by the end of the Plan Year for
which the contribution is made as follows:
Number of Years Serving as an Officer
Specified Percentage
Less than 5 years
3%
At least 5 years but less than 10 years
5%
At least 10 years but less than 15 years
6%
At least 15 years but less than 20 years
7%
20 or more years
8%


6

--------------------------------------------------------------------------------






3.4    Discretionary Contributions.


In its discretion, the Employer, with the approval of the Committee, may
determine to make a Discretionary Contribution for any Participant for any Plan
Year. This means that the Employer may make Discretionary Contributions for some
Participants but not others and that the amount of the Discretionary
Contributions which it makes may be different for different Participants.
3.5    Crediting to Employer Accounts.


(a)    Employer Matching Contributions shall be credited to the Participant's
Matching Contribution Account
under the Plan as soon as administratively practicable following each payroll
period in which the Deferral Contributions which are being matched would have
been paid to the Participant but for the Participant's deferral election.


(b)    An Employer Two Percent Contribution made for a Participant for a Plan
Year shall be credited to the
Participant's Two Percent Contribution Account under the Plan as soon as
administratively practicable following the last day of the Plan Year for which
such Two Percent Contribution is made.


(c)    An Employer Regular Contribution made for a Participant for a Plan Year
shall be credited to the
Participant's Regular Contribution Account under the Plan as soon as
administratively practicable following the last day of the Plan year for which
such Regular Contribution is made.


(d)    An Employer Discretionary Contribution made for the Participant for a
Plan Year shall be credited to
the Participant's Discretionary Contribution Account under the Plan as soon as
administratively practicable following the last day of the Plan Year for which
such Discretionary Contribution is made.


3.6    Full Vesting.


A Participant shall always have a fully vested interest in his Employer
Matching, Two Percent, Regular and Discretionary Contribution Accounts.







































7

--------------------------------------------------------------------------------




ARTICLE IV


Interest




4.1    Crediting of Interest.


Prior to July 4, 2011, a Participant's Account shall be credited with interest
each day at a rate equal to 80% of the Prime Rate at US Bank on the first day of
the quarter divided by Three Hundred Sixty Five (365). Interest shall be
credited each day with respect to the Participant's closing Account balance for
the previous day. A Participant's Account shall be credited with interest until
the Valuation Date preceding the date distribution of such Account is completed.


4.2    Allocation to Measurement Funds.


The following provisions of this Section 4.2 shall apply on and after July 4,
2011:
(a)
Initial Allocation. A Participant's Account shall, in increments of one percent
and with the total of the     percentage increments equaling one hundred
percent, be allocated to the Measurement Funds under

this Plan pursuant to separate Participant elections made in a method identical
to the method in which the Participant's elections are made among investment
funds under the Qualified Savings Plan. If a Participant fails to make such an
election, his Account shall be allocated to the investment fund under the
Qualified Savings Plan that is specified as the default investment under such
Plan. A Participant may make a separate allocation election under this paragraph
(b) with respect to each Account described in Section 12.1 of this Plan.


(b)    Change in Election. A Participant may change any previous election he has
made regarding investment
of his Account under this Plan in the same manner as he may change his previous
elections regarding investment of his Participant Contributions in the Qualified
Savings Plan.


(c)    Transfers Among Measurement Funds. A Participant may elect to make the
Measurement Fund
transfers in the same manner as is described in the Qualified Savings Plan and,
in such case, the value of the Participant's interest in the Measurement Funds
hereunder shall be similarly transferred (in one percent (1%) increments) to one
or more of the other Measurement Funds. If a Participant fails to make such an
election, his Account shall be allocated to the investment fund under the
Qualified Savings Plan that is specified as the default investment under such
Plan.
    
(d)    Valuation of Accounts. A Participant's Accounts shall be accounted for in
the manner and valued at
the times and pursuant to the method provided in the Qualified Savings Plan for
the Qualified Savings Plan investment funds corresponding to the Measurement
Funds to which a Participant has allocated his Account. A Participant's rights
in and to a Measurement Fund allocation within his Account shall be governed by
the provisions of the Qualified Savings Plan which are applicable to the
investment fund corresponding to such Measurement Fund.



8

--------------------------------------------------------------------------------




4.3    Reports to Participants.


The Employer shall provide annual reports to each Participant showing (a) the
value of the Account as of the most recent June 30 Valuation Date; (b) the
amount of contributions credited by the Employer for the year ending on such
Valuation Date, (c) the amount of interest, or, after July 3, 2011, earnings,
credited to the Participant's Account and (d) the amount of distributions from
the Participant's Account.
4.4    Grantor Trust Only.


Benefits under this Plan are payable solely from the general assets of the
Employer. Participants' Accounts shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to Participants under
the Plan. Participant Accounts shall not constitute or be treated as a trust
fund of any kind. Title to and beneficial ownership of any assets which the
Employer may earmark to pay deferred compensation hereunder shall at all times
remain in the Employer and Participants shall have no interest in any specific
assets of the Employer by virtue of this Plan. Notwithstanding the foregoing,
the Employer intends to finance its obligation hereunder via the Trust Agreement
dated January 31, 1995 between the Employer and Johnson Heritage Trust Company
(the “Trust”), or any successor or replacement trust that the Employer
implements, which is intended to be a grantor trust, in the event of a Change of
Control Event as defined in such Trust. The Employer may also choose to finance
its obligation hereunder via such a grantor trust on an ongoing or periodic
basis.



































































9

--------------------------------------------------------------------------------




ARTICLE V


Distribution




5.1    Payment of Benefits.


After a Participant's Separation from Service the Participant's Account shall be
paid to the Participant (or in the event of the Participant's death, to the
Participant's Beneficiary). Payment shall be made in a Single Sum or
Installments as specified in the Participant's payment election pursuant to
Section 5.2:
(a)    Single Sum. A single sum distribution of the value of the balance of the
Account shall be paid on the
first day of the seventh month beginning after the Participant's Separation from
Service.


(b)    Installments. The value of the balance of the Account shall be paid in
annual installments with the
first of such installments to be paid on the first day of the seventh month
beginning after the Participant's Separation from Service and subsequent
installments to be paid on the anniversary of the initial installment. Annual
installments shall be paid over the number of years selected by the Participant
in the payment election made pursuant to Section 5.2, but not to exceed 10. The
earnings (or losses) provided for in Article IV shall continue to accrue on the
balance remaining in the Account during the period of installment payments. Each
annual installment shall be calculated by multiplying the value of the Account
by a fraction, the numerator of which is one, and the denominator of which is
the remaining number of annual payments due the Participant. By way of example,
if the Participant elects a 10 year annual installment method, the first payment
shall be one-tenth (1/10) of the Account balance. The following year, the
payment shall be one-ninth (1/9) of the Account balance. Further, regardless of
the method selected by the Participant, the final installment payment will
include 100% of the then remaining Account value.
    
5.2    Payment Election.


(a)    An individual who first becomes a Participant at the beginning of a Plan
Year shall, prior to his date
of participation, complete a payment election form specifying the form of
payment applicable to such Participant's Account under the Plan. An individual
who first becomes a Participant other than on the first day of a Plan Year
shall, no later than 30 days after the effective date of participation, complete
a payment election form specifying the form of payment applicable to such
Participant's Account. In the event a Participant does not make an actual
election within the applicable time period, the Participant shall be deemed to
have elected the five (5) annual installment payment form. Notwithstanding the
preceding two sentences, if a Participant who first becomes a Participant other
than on the first day of the Plan Year is already a participant in any other
nonqualified deferred compensation plan or plans of the account balance type
sponsored by the Employer or any of its affiliates, the most recent payment
election with respect to any one of those plans shall be the form of payment
election deemed elected under this Plan regardless of whether the individual
elects or is deemed to have elected a different form of payment during that
initial 30 day period.



10

--------------------------------------------------------------------------------




(b)    A “payment election form” shall mean the form established from time to
time by the Committee which
a Participant completes, signs and returns to the Committee to make an election
under the Plan. To the extent authorized by the Committee, such form may be
provided electronically and, in such case, need not be signed by the
Participant.


(c)    A Participant may change the form of payment by completing and filing a
new payment election form
with the Employer, and the payment election form on file with the Employer as of
the date of the Participant's Payment Event shall be controlling. Any change in
payment method must have the effect of delaying the commencement of payments to
a date which is at least five (5) years after the initially scheduled
commencement date of payment previously in effect and will not be effective
unless the Participant files the election change with the Employer at least
twelve months prior to date payments would otherwise commence under the Plan
(generally, six months after the Participant's Separation from Service).




(d)
For purposes of compliance with Code Section 409A, a series of installment
payments is designated as a single payment rather than a right to a series of
separate payments; therefore, a Participant who has elected (or is deemed to
have elected) any option under Section 6.1 may substitute any other options
available under Section 6.1 for the option originally selected as long as the
foregoing twelve month and five year rules are satisfied.



(e)
The five year delay rule described in (c) above does not apply if the revised
payment method applies only upon the Participant's death.



5.3    Delayed Distributions.


(a)    A payment otherwise required to be made pursuant to the provisions of
this Article V shall be delayed
if the Employer reasonably anticipates that the Employer's deduction with
respect to such payment would be limited or eliminated by application of Code
Section 162(m); provided, however that such payment shall be made on the
earliest date on which the Employer anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m). In any event, such payment shall be made no later than the last
day of the calendar year in which the Participant has a Separation from Service
or, in the case of a Specified Employee, the last day of the calendar year in
which occurs the six (6) month anniversary of such Separation from Service.

11

--------------------------------------------------------------------------------






(b)    A payment otherwise required under this Article V shall be delayed if the
Employer reasonably
determines that the making of the payment will jeopardize the ability of the
Employer to continue as a going concern; provided, however, that payments shall
be made on the earliest date on which the Employer reasonably determines that
the making of the payment will not jeopardize the ability of the Employer to
continue as a going concern.
    
(c)    A payment otherwise required under this Article V shall be delayed if the
Employer reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable law; provided, however, that payments shall nevertheless be
made on the earliest date on which the Employer reasonably anticipates that the
making of the payment will not cause such violation. (The making of a payment
that would cause inclusion in gross income or the applicability of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.)


(d)    A payment otherwise required under this Article V shall be delayed upon
such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.


5.4    Inclusion in Income Under Section 409A.


Notwithstanding any other provision of this Article V, in the event this Plan
fails to satisfy the requirements of Code Section 409A and regulations
thereunder with respect to any Participant, there shall be distributed to such
Participant as promptly as possible after the Committee becomes aware of such
fact of noncompliance such portion of the Participant's Account balance
hereunder as is included in income as a result of the failure to comply, but no
more.
5.5    Domestic Relations Order.


Notwithstanding any other provision of this Article V, payments shall be made
from an account of a Participant in this Plan to such individual or individuals
(other than the Participant) and at such times as are necessary to comply with a
domestic relations order (as defined in Code Section 414(p)(1)(B)).
5.6    De Minimis Amounts.


Notwithstanding any other provision of this Article V, a Participant's entire
Account balance under this Plan and all other nonqualified deferred compensation
plans of the account balance type sponsored by the Employer and its affiliates
shall automatically be distributed to the Participant on or before the later of
December 31 of the calendar year in which

12

--------------------------------------------------------------------------------




occurs the Participant's Separation from Service or the 15th day of the third
month following the Participant's Separation from Service if the total amount in
such Account balance at the time of distribution, when aggregated with all other
amounts payable to the Participant under all arrangements benefiting the
Participant described in Section 1.409A-1(c) or any successor thereto, do not
exceed the amount described in Code Section 402(g)(1)(B). The foregoing lump sum
payment shall be made automatically and any other distribution elections
otherwise applicable with respect to the individual in the absence of this
provision shall not apply.

















13

--------------------------------------------------------------------------------




ARTICLE VI


Administration






6.1    In General.


The Committee has such powers as may be necessary to direct the general
administration of the Plan, including the powers given to it elsewhere in this
document and including (but not by way of limitation) the following powers:
(a)
to construe and interpret the Plan and to make equitable adjustments for any
mistakes or errors made in the administration thereof;



(b)
to prescribe such procedures, rules and regulations as it shall deem necessary
or proper for the efficient administration of the Plan or any of its duties
hereunder;



(c)
to decide questions of eligibility and determine the amount, manner and time of
payment of any benefits and to direct the payment of the same by the Employer;



(d)
to prescribe the form and manner of application for any benefits hereunder and
forms to be used in the general administration hereof; and



(e)
to receive from the Employer and Participants or their Beneficiaries such
information as shall be necessary for the proper administration of the Plan.



6.2    Committee Discretion.


The Committee has full and complete discretionary authority to determine
eligibility for benefits, to construe the terms of the Plan and to decide any
matter presented through the claims review procedure. Any final determination by
the Committee shall be binding on all parties and afforded the maximum deference
allowed by law. If challenged in court, such determination shall not be subject
to de novo review and shall not be overturned unless proven to be arbitrary and
capricious upon the evidence considered by the Committee at the time of such
determination.
6.3    Committee Members' Conflict of Interest.


A member of the Committee who is covered hereunder may not vote or decide upon
any matter relating solely to himself or vote in any case in which his
individual right to any benefit under the Plan is particularly involved nor may
a member of the Board who is covered hereunder vote to amend the Plan regarding
the timing of distributions or vote with respect to direct or indirect
termination of the Plan. Decisions shall be made by remaining Committee or Board
members even if there is no quorum under normal Committee or Board rules.

14

--------------------------------------------------------------------------------




6.4    Governing Law.        
This Plan shall be construed in accordance with the laws of the State of
Wisconsin to the extent not preempted by the provisions of the Employee
Retirement Income Security Act of 1974 or other federal law.
6.5    Expenses.


All expenses and costs incurred in connection with the administration and
operation of the Plan shall be borne by the Employer and/or the Trust.
6.6    Minor or Incompetent Payees.
If a person to whom a benefit is payable is a minor or is otherwise incompetent
by reason of a physical or mental disability, the Committee may cause the
payments due to such person to be made to another person for the first person's
benefit without any responsibility to see to the application of such payment.
Such payments shall operate as a complete discharge of the obligations to such
person under the Plan.
6.7    Withholding.


The Employer shall comply with all applicable tax and governmental withholding
requirements. To the extent required by law, the Employer shall withhold any
taxes required to be withheld by the federal or any state or local government
from payments made hereunder or from any other amounts paid to a Participant by
the Employer. If FICA taxes must be withheld in connection with amounts credited
hereunder before payments are otherwise due hereunder and if there are no other
wages from which to withhold them, the Employer shall pay such FICA taxes
generated by such payment (and taxes under Code Section 3401 triggered thereby
and additional taxes under Section 3401 attributable to pyramiding of Section
3401 wages and taxes) but no more and the Participant's Account hereunder shall
be reduced by an amount equal to the payments made by the Employer.
6.8    Indemnification.


Except as otherwise provided by law, neither the Board or the Committee nor any
individual member of the Board or the Committee, nor the Employer, nor any
officer, shareholder or employee of the Employer shall be liable for any error
of judgment, action or failure to act hereunder or for any good faith exercise
of discretion, excepting only liability for gross negligence or willful
misconduct. Such individuals and entities shall be indemnified and held harmless
by the Employer against any and all claims, damages, liabilities, costs and
expenses (including attorneys' fees) arising by reason of any good faith error
of omission or commission with respect to any responsibility, duty or action
hereunder. Nothing herein contained shall preclude the Employer from purchasing
insurance to cover potential liability of one or more persons who serve in an
administrative capacity with respect to the Plan.









15

--------------------------------------------------------------------------------




ARTICLE VII


Benefits Unfunded
The right of any individual to receive payment under the provisions of this Plan
shall be an unsecured claim against the general assets of the Employer, and no
provisions contained in this Plan, nor any action taken pursuant to this Plan,
shall be construed to give any individual at any time a security interest in any
asset of the Employer, of any affiliated company, or of the stockholders of the
Employer. The liabilities of the Employer to any individual pursuant to this
Plan shall be those of a debtor pursuant to such contractual obligations as are
created by this Plan and to the extent any person acquires a right to receive
payment from the Employer under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer.











































































16

--------------------------------------------------------------------------------




ARTICLE VIII


Nonalienation of Benefits




All benefits payable hereunder are for the sole use and benefit of the
Participants and their Beneficiaries and, to the extent permitted by law, shall
be free, clear and discharged of and from, and are not to be in any way liable
for, debts, contracts or agreements, now contracted or which may hereafter be
contracted and from all claims and liabilities now or hereafter incurred by any
Participant or Beneficiary covered by this Plan. No Participant or Beneficiary
covered by this Plan shall have the right to anticipate, surrender, encumber,
alienate or assign, whether voluntarily or involuntarily, any of the benefits to
become due hereunder unto any person or person upon any terms whatsoever, and
any attempt to do so shall be void.































































































17

--------------------------------------------------------------------------------




ARTICLE IX


Claims Procedure


9.1    Claims.
    
If the Participant or the Participant's beneficiary (hereinafter referred to as
“claimant”) believes he is being denied any benefit to which he is entitled
under this Plan for any reason, he may file a written claim with the member of
the Committee designated as the claims administrator. The claimant may designate
an authorized representative to act on his behalf in connection with his claim.


9.2    Timing of Notification of Claim Determination.


The claims administrator shall review the claim and notify the claimant of its
decision with respect to his claim within a reasonable period of time, but not
later than 90 days after receipt of the claim by the claims administrator,
unless the claims administrator determines that special circumstances require an
extension of time for processing the claim. If the claims administrator
determines that an extension of time for processing is required, written notice
of the extension will be furnished to the claimant prior to the termination of
the initial 90-day period. In no event will the extension exceed a period of 90
days from the end of the initial 90-day period. The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the claims administrator expects to render the claim determination.


9.3    Manner and Content of Notification of Claim Determination.


The claims administrator will provide the claimant with written or electronic
notification of any adverse claim determination. The notification will set
forth:


(a)    The specific reason or reasons for the adverse determination;


(b)    Reference to the specific plan provisions on which the determination is
based;


(c)    A description of any additional material or information necessary for the
claimant to perfect the claim
and an explanation of why such material or information is necessary; and


(d)    A description of the plan's claim appeal procedures and the time limits
applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”) following an adverse claim determination on appeal.


9.4    Appeal Procedure.


A claimant is entitled to request the entire Committee to review any denial by
written request to the Committee within 60 days of receipt of the denial. Absent
a request for review within the 60-day period, the claim will be deemed to be
conclusively denied. In connection with the claimant's appeal the claimant may
submit written comments, documents, records and other information relating to
the claimant's claim. Upon request the claimant will be provided, free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim for benefits. The Committee's
decision regarding the claimant's appeal will take into account all comments,
documents, records and other information the claimant submits relating to the
claimant's claim, without regard to whether such information was submitted or
considered in the initial claim determination.



18

--------------------------------------------------------------------------------




9.5    Timing of Notification of Claim Determination on Appeal.


The Committee will notify the claimant of its determination of the claimant's
claim on appeal within a reasonable period of time, but not later than 60 days
after receipt of the claimant's request for review by the Committee unless the
Committee determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
claimant prior to the termination of the initial 60-day period. In no event will
the extension exceed a period of 60 days from the end of the initial 60-day
period. The extension notice will indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
determination on review.


9.6    Manner and Content of Notification of Claim Determination on Appeal.


The Committee will provide the claimant with written or electronic notification
of its determination with respect to the claimant's appeal. In the case of an
adverse claim determination on appeal, the notification will set forth:


(a)    The specific reason or reasons for the adverse determination;


(b)    Reference to the specific plan provisions on which the determination is
based;


(c)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claimant's claim for benefits.


(d)    A statement of the claimant's right to bring an action under section
502(a) of ERISA.


9.7    Committee Discretion.
    
The Committee has full and complete discretionary authority to determine
eligibility for benefits, to construe the terms of the Plan and to decide any
matter presented through the claims review procedure. Any final determination by
the Committee (or the claims administrator with respect to a claim not appealed)
shall be binding on all parties and afforded the maximum deference allowed by
law. If challenged in court, such determination shall not be subject to de novo
review and shall not be overturned unless proven to be arbitrary and capricious
upon the evidence considered by the Committee (or the claims administrator with
respect to a claim not appealed) at the time of such determination.













































19

--------------------------------------------------------------------------------




ARTICLE X


Amendment and Termination




10.1    Amendment or Termination.


The Employer (through its Board of Directors or authorized officers or
employees) reserves the right to alter or amend the Plan, or any part thereof,
in such manner as it may determine, at any time and for any reason. Further, the
Board of Directors of the Employer reserves the right to terminate the Plan, at
any time and for any reason. Notwithstanding the foregoing, in no event shall
any amendment or termination deprive any Participant or Beneficiary of any
amounts credited to him under this Plan as of the date of such amendment or
termination; provided, however, that the Employer may prospectively change the
manner in which earnings are credited or discontinue the crediting of earnings
and, further, the Employer may make any amendment it deems necessary or
desirable for purposes of compliance with the requirements of Code Section 409A
and regulations thereunder.
If the Plan is amended to freeze benefit accruals, no additional deferrals or
contributions shall be credited to any Participant Account hereunder. Following
such a freeze of benefit accruals, Participants' Accounts shall be paid at such
time and in such form as provided under Article V of the Plan. If the Employer
terminates the Plan and if the termination is of the type described in
regulations issued by the Internal Revenue Service pursuant to Code Section
409A, then the Employer shall distribute the then existing Account balances of
Participants and beneficiaries in a lump sum within the time period specified in
such regulations and, following such distribution, there shall be no further
obligation to any Participant or beneficiary under this Plan. However, if the
termination is not of the type described in such regulations, then following
Plan termination Participants' Accounts shall be paid at such time and in such
form as provided under Article V of the Plan.













20

--------------------------------------------------------------------------------




ARTICLE XI


Miscellaneous


11.1    No Right to Continued Employment.


Neither participation in this Plan, nor the payment of any benefit hereunder,
shall be construed as giving to the Participant any right to be retained in the
service of the Employer, or limiting in any way the right of the Employer to
terminate the Participant's employment at any time. Nor does the participation
in this Plan guarantee the Participant the right to receive any specific amount
of compensation or bonus, such amount being determined solely under such
applicable compensation or bonus arrangement as established by the Employer.
11.2    Impact on Other Plans.


No amounts credited to any Participant under this Plan and no amounts paid from
this Plan will be taken into account as “wages”, “salary”, “base pay” or any
other type of compensation when determining the amount of any payment or
allocation, or for any other purpose, under any other qualified or nonqualified
pension or profit sharing plan of the Employer, except as otherwise may be
specifically provided by such plan.
11.3    Severability.


If any provisions of the Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of the Plan,
but this Plan shall be construed and enforced as if said illegal and invalid
provisions had never been included herein.
11.4    Gender and Number.


Masculine gender shall include the feminine, and the singular shall include the
plural, unless the context clearly indicates otherwise.
11.5    Evidence Conclusive.


The Employer, the Committee and any person or persons involved in the
administration of the Plan shall be entitled to rely upon any certification,
statement, or representation made or evidence furnished by any person with
respect to any facts required to be determined under any of the provisions of
the Plan, and shall not be liable on account of the payment of any monies or the
doing of any act or failure to act in reliance thereon. Any such certification,
statement, representation, or evidence, upon being duly made or furnished, shall
be conclusively binding upon the person furnishing it but not upon the Employer,
the Committee or any other person involved in the administration of the Plan.
Nothing herein contained shall be construed to prevent any of such parties from
contesting any such certification, statement, representation, or evidence or to
relieve any person from the duty of submitting satisfactory proof of any fact.

21

--------------------------------------------------------------------------------




11.6    Status of Plan Under ERISA.


The Plan is intended to be an unfunded plan maintained by an Employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, as described in Section 201(2),
Section 301(a)(3), Section 401(a)(1) and Section 4021(b)(6) of the Employee
Retirement Income Security Act of 1974, as amended.
11.7    Name and Address Changes.


Each Participant shall keep his name and address on file with the Employer and
shall promptly notify the Employer of any changes in his name or address. All
notices required or contemplated by this Plan shall be deemed to have been given
to a Participant if mailed with adequate postage prepaid thereon addressed to
him at his last address on file with the Employer. If any check in payment of a
benefit hereunder (which was mailed to the last address of the payee as shown on
the Employer's records) is returned unclaimed, further payments shall be
discontinued unless evidence is furnished that the recipient is still alive.
11.8    Special Rules for 2005-2007.


Notwithstanding the usual rules required regarding the deferral elections and
distribution elections:
(a)
A Participant may on or before March 15, 2005 make a new deferral election to
apply to amounts which would otherwise be paid in calendar year 2005; provided
that such amounts have not been paid or become payable at the time of the
election. Such election shall remain in effect for future years until modified
pursuant to Section 2.4(a) and/or (b), as the case may be.



(b)
On or before December 31, 2007, a Participant may make an election as to
distribution of his Account from among the choices described at Section 5.1
hereof without complying with the rules described in Section 5.2 hereof as long
as the effect of the election is not to accelerate payments into 2006 or to
defer payments which would otherwise have been made in 2006, and as long as the
effect of the election is not to accelerate the payments into 2007 or to defer
payments which would otherwise have been made in 2007. Such election shall
become effective after the last day upon which it is permitted to be made.
However, in order to subsequently change such special election after December
31, 2007, the requirements of Section 5.2 hereof must be satisfied. (This
election will not apply to distribution of the Participant's accounts holding
amounts earned and vested prior to January 1, 2005, if any, (and earnings
credited thereon) since such accounts are not governed by this document but are
governed by the Frozen Plan.)




































22

--------------------------------------------------------------------------------




ARTICLE XII


Definitions




12.1    “Account” means the records of the interests of a Participant in the
Plan.


(a)
“Matching Contributions Account” means the record of a Participant's interest in
the Plan attributable to Employer Matching Contributions described in Section
3.1.



(b)
“Two Percent Contribution Account” means the record of a Participant's interest
in the Plan attributable to Employer Two Percent Contributions described in
Section 3.2.



(c)
“Regular Contribution Account” means the record of a Participant's interest in
the Plan attributable to Employer Regular Contributions described in Section
3.3.



(d)
“Discretionary Contribution Account” means the record of the Participant's
interest in the Plan attributable to Employer Discretionary Contributions
described in Section 3.4.



(e)
“Deferral Contributions Account” means the record of a Participant's interest in
the Plan attributable to his Deferral Contributions described in Article II.



12.2    “Affiliate” means


(a)
any corporation incorporated under the laws of one of the United States of
America of which the Company owns, directly or indirectly, eighty percent (80%)
or more of the combined voting power of all classes of stock or eighty percent
(80%) or more of the total value of the shares of all classes of stock (all
within the meaning of Code §1563);



(b)
any partnership or other business entity organized under such laws, of which the
Company owns, directly or indirectly, eighty percent (80%) or more of the voting
power or eighty percent (80%) or more of the total value (all within the meaning
of Code §414(c));



12.3    “Beneficiary” means the person designated by a Participant to receive
any payments due hereunder upon the
death of the Participant. All Beneficiary designations shall be made in writing
in such form and manner as may from time to time be prescribed by the Committee.
The designation on file with the Committee at the time of the Participant's
death shall be controlling. In the event the deceased Participant has not
designated a Beneficiary, or should such Participant have no designated
Beneficiary surviving, his undistributed Account balance shall be paid to:


(a)    his surviving spouse, if any;


(b)    if no surviving spouse, then his surviving children, including legally
adopted children, in equal shares;
or


(c)    if no surviving spouse or children, then to the Participant's estate.



23

--------------------------------------------------------------------------------




12.4    “Board” means the Board of Directors of the Employer.


12.5    “Code” means the Internal Revenue Code of 1986, including any subsequent
amendments.


12.6    “Company” means Briggs & Stratton Corporation.


12.7    “Committee” means the Compensation Committee of the Board.


12.8    “Compensation Limit” means the limitation imposed by §401(a)(17) of the
Code on the amount of Regular
Compensation and Total Bonus Payout which can be considered in determining the
amount of an individual's
Deferral Contributions, Company Matching Contributions and Company Nonelective
Contributions to the Qualified Savings Plan during a Plan Year. That limit is
$245,000 in 2011 and is adjusted periodically by the IRS to reflect changes in
the cost of living. To the extent that the Compensation Limit is relevant for
contributions made on a payroll basis, the Compensation Limit shall be prorated
by dividing such Limit by the number of payroll periods in the Plan Year.


12.9    “Effective Date” means the effective date of this Briggs & Stratton
Corporation Key Employee Savings and
Investment Plan which shall be January 1, 2008.


12.10    “Employer” means Briggs & Stratton Corporation and any Affiliate.


12.11    “Fiscal Year” shall mean the Employer's fiscal year, which is the
period beginning July 1 and ending June 30.


12.12    “Measurement Funds” means the investment vehicles offered under this
Plan which are the same as the investment funds offered under the Qualified
Savings Plan, each of whose purpose is to mirror, to the greatest extent
reasonably possible, the investment performance of a particular benchmark fund
or mutual fund.


12.13    “Participant” shall mean an employee of the Employer designated as
eligible under Section 2.1 and any person who previously participated in the
Plan and is entitled to benefits hereunder.


12.14    “Performance Based Bonus” means compensation, the amount of which or
entitlement to, is based on services performed over a period of at least 12
consecutive months which is contingent on the satisfaction of pre-established
organizational or individual performance criteria, which performance criteria
are not substantially certain to be met at the time a deferral election is
permitted. Performance Based Bonus compensation may include payments based upon
subjective performance criteria, but (i) any subjective performance criteria
must be bona fide and must relate to the performance of the Participant, a group
of service providers that includes the Participant, or a business unit for which
the Participant provides services (which may include the entire organization)
and (ii) the determination that any subjective performance criteria have been
met must not be made by the Participant or a family member of the Participant
(as defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any family member) or a person under the control of the
Participant or a family member. Organizational or individual performance
criteria are considered pre-established if established in writing by not later
than 90 days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. A Performance Based Bonus may include
payments based on performance criteria that are not approved by the Compensation
Committee of the Board of Directors or the stockholders of the Employer. A
Performance Based Bonus shall not include any amount or portion of any amount
that will be paid either regardless of performance, or based upon a level of
performance that is substantially certain to be met at the time the criteria are
established. Whether a bonus is performance based shall be determined in
accordance with the requirements of IRS Reg. Section 1.409A-1 (e) which are
summarized in part in this Section 1.10.



24

--------------------------------------------------------------------------------




12.15    “Plan” means the Briggs & Stratton Corporation Key Employee Savings and
Investment Plan as set forth in this document and all subsequent amendments
hereto.


12.16    “Plan Year” means the twelve-month period on which the records of the
Plan are maintained, currently the calendar year.


12.17    “Qualified Savings Plan” means the Briggs & Stratton Consolidated
Retirement and Savings Plan.


12.18    “Regular Compensation” means the total compensation payable to a
Participant by the Employer for any period (prior to elective deferrals under
any deferral agreement) which would be taken into account as Compensation under
the Qualified Savings Plan except that compensation above Compensation Limit
shall be included and the portion of Compensation consisting of a Participant's
Total Bonus Payout shall be excluded.


12.19    “Separation from Service” means a termination of employment with the
Employer for any reason (including retirement, death, disability or other
termination) within the shall have the meaning set forth in IRS Regulation
Section 1.409A-1 and subject to the following:


(a)
In General. For purposes of this Section 1.19, the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Employer under an applicable statute or by contract. For
purposes of this paragraph (a), a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer. If the period of leave exceeds six
months and the individual does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.


25

--------------------------------------------------------------------------------




Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.


(b)
Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Employer and Participant reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services the
Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or, the
full period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business. The
Participant is presumed to have Separated from Service where the level of bona
fide services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the employee during the immediately
preceding 36-month period. The Participant will be presumed not to have
Separated from Service where the level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the Participant during the immediately preceding 36-month period. No
presumption applies to a decrease in the level of bona fide services performed
to a level that is more than 20 percent and less than 50 percent of the average
level of bona fide services performed during the immediately preceding 36-month
period. The presumption is rebuttable by demonstrating that the Employer and the
Participant reasonably anticipated that as of a certain date the level of bona
fide services would be reduced permanently to a level less than or equal to 20
percent of the average level of bona fide services provided during the
immediately preceding 36-month period or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months (or that the level of bona fide services would not be so
reduced). For example, the Participant may demonstrate that the Employer and the
Participant reasonably anticipated that the Participant would cease providing
services, but that, after the original cessation of services,


26

--------------------------------------------------------------------------------




business circumstances such as termination of the Participant's replacement
caused the Participant to return to employment. Although the Participant's
return to employment may cause the Participant to be presumed to have continued
in employment because the Participant is providing services at a rate equal to
the rate at which the Participant was providing services before the termination
of employment, the facts and circumstances in this case would demonstrate that
at the time the Participant originally ceased to provide services, the Employer
reasonably anticipated that the Participant would not provide services in the
future. For purposes of this paragraph (b), for periods during which the
Participant is on a paid bona fide leave of absence (as defined Section
12.19(a)) and has not otherwise terminated employment pursuant to Section
12.19(a), the Participant is treated as providing bona fide services at a level
equal to the level of services that the Participant would have been required to
perform to receive the compensation paid with respect to such leave of absence.
Periods during which the Participant is on an unpaid bona fide leave of absence
(as defined in Section 12.19(a)) and has not otherwise terminated employment
pursuant Section 12.19(a), are disregarded for purposes of this paragraph (b)
(including for purposes of determining the applicable 36-month (or shorter)
period).


(c)
Asset Purchase Transactions. Where as part of a sale or other disposition of
assets by the Employer as seller to an unrelated service recipient (buyer), a
Participant of the Employer would otherwise experience a Separation from Service
with the Employer, the Employer and the buyer may retain the discretion to
specify, and may specify, whether a Participant providing services to the
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm's length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction, refer only to a transfer of
substantial assets, such as a plant or division or substantially all the assets
of a trade or business.



(d)
Dual Status. If a Participant provides services both as an employee of the
Employer and as an independent contractor of the Employer, the Participant must
separate from service both as an employee and as an independent contractor to be
treated as having Separated from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have a Separation from Service until the Participant has ceased providing
services in both capacities. Notwithstanding the foregoing, if a Participant
provides services both as an employee of the Employer and a member of the board
of directors of the Employer, the services provided as a director are not taken
into account in determining whether the Participant has a Separation from
Service as an employee for purposes of this Plan unless this Plan is aggregated
with any plan in which the Participant participates as a director under IRS
Regulation Section 1.409A-1(c)(2)(ii).

  

27

--------------------------------------------------------------------------------




12.20    “Total Bonus Payout” means the amount of bonus that would be paid to a
Participant in cash in any Plan Year (prior to elective deferrals under any
deferral agreement) under the Briggs & Stratton Corporation Economic Value Added
Incentive Compensation Plan.


12.21    “Valuation Date” means any New York Stock Exchange trading day.







28